                                                     Case 18-33815 Document 533-2 Filed in TXSB on 06/24/21 Page 1 of 4


                          Paid/Withdrawn prior to Motion
                          Settlement pending at filing of Motion                                                                                         Funds on hand $         4,306,100.91
                          Unresolved claim at filing of Motion
                          Trustee Asserts Subordinated under section 726

  #     Claim Class                             Claimant                           Claimed            Allowed               Paid           Balance       % to Distribute       Distribution    Interim Dist %      Reserve           Interim Dist Claim Status
 NA   PROFFESIONAL        Commenda Asset Resolution Partners, LLC              $     526,176.50   $      526,176.50   $   526,176.50   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Commenda Asset Resolution Partners, LLC              $      26,631.67   $       26,631.67   $    26,631.67   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Cooper & Scully, PC                                  $      51,895.00   $       51,895.00   $    51,895.00   $   120,000.00              100%    $       120,000.00             N/A $              -   $              - Estimate
 NA   PROFESSIONAL        Cooper & Scully, PC                                  $       5,372.69   $        5,372.69   $     5,372.69   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Diamond McCarthy, LLP                                $     195,584.00   $      195,584.00   $   195,584.00   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Diamond McCarthy, LLP                                $       6,761.56   $        6,761.56   $     6,761.56   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   TRUSTEE COMP        Rodney D. Tow                                        $     305,323.26   $      305,323.26   $          -     $   305,323.26              100%    $       305,323.26             N/A $              -   $              - Estimate
 NA   TRUSTEE EXP         Rodney D. Tow                                        $         143.50   $          143.50   $          -     $       143.50              100%    $            143.50            N/A $              -   $              - Estimate
 NA   PROFESSIONAL        Barron & Newburger, P.C.                             $      71,690.00   $       74,815.00   $    74,815.00   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Barron & Newburger, PC                               $       7,200.65   $        7,200.65   $     7,200.65   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Kasowitz Benson Torres LLP                           $     252,112.00   $      252,112.00   $   252,112.00   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Kasowitz Benson Torres, LLP                          $       3,416.80   $        3,416.80   $     3,416.80   $          -                100%    $               -              N/A $              -   $              - Paid
 NA   PROFESSIONAL        Parkins Lee Rubio                                    $     175,000.00   $      175,000.00   $          -     $   175,000.00              100%    $       175,000.00             N/A $              -   $              - Estimate
 NA   PROFESSIONAL        Bill West                                                                                                    $    60,000.00              100%    $         60,000.00            N/A $              -   $              - Estimate
 NA   ADMIN               IRS Taxes                                                                                                                                100%    $               -              N/A $              -   $              - Estimate
 28   ADMIN               All-Phase Electric Supply                            $     96,303.91    $      78,112.67    $        -       $    78,112.67              100%    $         78,112.67          100% $               -   $       78,112.67Allowed
 76   ADMIN               Anixter Inc.                                         $     42,104.56    $      42,104.56    $        -       $    42,104.56              100%    $         42,104.56          100% $               -   $       42,104.56Allowed
104   ADMIN               Crawford Electric Supply Co., Inc.                   $     43,647.22    $      43,647.22    $        -       $    43,647.22              100%    $         43,647.22          100% $               -   $       43,647.22Allowed
 95   ADMIN               Marvair and Industrial Climate Engineering, divisi   $     54,382.00    $      54,382.00    $        -       $    54,382.00              100%    $         54,382.00          100% $               -   $       54,382.00Allowed
 96   ADMIN               GP South LLC                                         $    105,551.99    $     105,551.99    $ 105,551.99     $          -                100%    $               -              N/A $              -                    Paid
 35   ADMIN (SETTLE)      I.B.E.W. Local no. 1392 Pension Fund                 $    150,000.00    $     150,000.00                     $   150,000.00              100%    $       150,000.00           100% $               -   $     150,000.00 Settled

                                                                                                                                                          Total Admins     $     1,028,713.21
                                                                                                                                                                                                $ 660,466.76
                                                                                                                                                     Funds After Admins $        3,277,387.70

13    OTHER PRIORITY      Internal Revenue Service                             $    293,686.82    $     293,686.82    $          -     $   293,686.82              100%    $      293,686.82             0%    $   293,686.82    $            -      Disputed
36    OTHER PRIORITY      Indiana Department of Revenue                        $    273,325.39    $     273,325.39    $          -     $   273,325.39              100%    $      273,325.39             0%    $   273,325.39    $            -      Disputed
53    OTHER PRIORITY      Texas Workforce Commission                           $     52,392.27    $            -      $          -     $          -                100%    $             -             100%    $          -      $            -      Withdrawn
58    OTHER PRIORITY      IBEW local 1392 Health & Welfare Fund                $     46,879.39    $      46,879.39    $          -     $    46,879.39              100%    $       46,879.39           100%    $          -      $      46,879.39    Allowed
59    OTHER PRIORITY      I.B.E.W. Local No. 1392 Pension Fund                 $     16,755.39    $      16,755.39    $          -     $    16,755.39              100%    $       16,755.39           100%    $          -      $      16,755.39    Allowed
61    507(A) 8 -- TAXES   Illinois Department of Employment Security           $        595.67    $         595.67    $          -     $       595.67              100%    $          595.67           100%    $          -      $         595.67    Allowed
64    OTHER PRIORITY      TN Dept of Labor - BUI                               $        699.17    $         699.17    $          -     $       699.17              100%    $          699.17           100%    $          -      $         699.17    Allowed
65    OTHER PRIORITY      TN Dept of Labor - BUI                               $        939.85    $         939.85    $          -     $       939.85              100%    $          939.85           100%    $          -      $         939.85    Allowed
73    OTHER PRIORITY      Idaho State Tax Commission                           $      2,400.00    $       2,400.00    $          -     $     2,400.00              100%    $        2,400.00           100%    $          -      $       2,400.00    Allowed
74    OTHER PRIORITY      Comptroller of Public Accounts                       $      2,000.00    $       2,000.00    $          -     $     2,000.00              100%    $        2,000.00           100%    $          -      $       2,000.00    Allowed
75    OTHER PRIORITY      Comptroller of Public Accounts                       $     13,571.57    $      13,571.57    $          -     $    13,571.57              100%    $       13,571.57           100%    $          -      $      13,571.57    Allowed
79    OTHER PRIORITY      International Brotherhood of Electrical Workers, L   $      7,208.00    $       7,208.00    $          -     $     7,208.00              100%    $        7,208.00           100%    $          -      $       7,208.00    Allowed

                                                                                                                                                          Total Priority   $      658,061.25                                     $      91,049.04

                                                                                                                                                     Funds after Priority $      2,619,326.45

  1   SECURED             Harris County et al.                                 $     16,758.03    $      16,758.03    $          -     $    16,758.03              100%    $        16,758.03          100%                      $      16,758.03    Allowed
 41   SECURED             Metro Fabricating, Inc.                              $     40,000.00    $      40,000.00    $    40,000.00   $          -                100%    $              -            100%                      $            -      Paid
 99   SECURED             Cummins Inc.                                         $    132,830.00    $      15,000.00    $    15,000.00   $          -                100%    $              -            100%                      $            -      Paid
114   SECURED             General Electric Company                             $    990,309.00    $     300,000.00    $   300,000.00   $          -                100%    $              -            100%                      $            -      Paid
131   SECURED             Canyon County Tax Collector                          $      7,714.74    $       7,714.74    $          -     $     7,714.74              100%    $         7,714.74          100%                      $       7,714.74    Allowed
132   SECURED             Klein Independent School District                    $     18,745.68    $      18,745.68    $    18,745.68   $          -                100%    $              -            100%                      $            -      Paid
133   SECURED             Harris County Municipal Utility District No. 202     $        161.63    $         161.63    $          -     $       161.63              100%    $           161.63          100%                      $         161.63    Allowed
134   SECURED             Northwest Harris County MUD No. 6                    $      1,204.97    $       1,204.97    $          -     $     1,204.97              100%    $         1,204.97          100%                      $       1,204.97    Allowed
                                           Case 18-33815 Document 533-2 Filed in TXSB on 06/24/21 Page 2 of 4


                                                                                                                                   Total Secured $         25,839.37                           $    25,839.37

                                                                                                                            Funds After Secured $        2,593,487.08         $ 3,251,548.33

                                                                                                                       Total Allowed Unsecured $        21,546,580.30
                                                                                                                                                                                               $ 2,593,487.08
                                                                                                                                   % Distribution             12.04%

  2   UNSECURED   Coosa Steel Corporation                             $      20,830.43   $    20,830.43   $   -   $    20,830.43          12.04%    $       2,507.29    90%   $       250.73   $     2,256.56   Allowed
  3   UNSECURED   Advantage Interests, Inc.                           $     156,000.24   $   156,000.24   $   -   $   156,000.24          12.04%    $      18,777.21    90%   $     1,877.72   $    16,899.49   Allowed
  4   UNSECURED   Oil Service, Inc                                    $       4,235.76   $     4,235.76   $   -   $     4,235.76          12.04%    $         509.84    90%   $        50.98   $       458.86   Allowed
  5   UNSECURED   Idaho Mobile Equipment                              $       4,245.29   $     4,245.29   $   -   $     4,245.29          12.04%    $         510.99    90%   $        51.10   $       459.89   Allowed
  6   UNSECURED   Pacific Steel & Recycling                           $      54,526.46   $    54,526.46   $   -   $    54,526.46          12.04%    $       6,563.16    90%   $       656.32   $     5,906.84   Allowed
  7   UNSECURED   Houston Personnel Services, Inc.                    $     256,361.41   $   130,000.00   $   -   $   130,000.00          12.04%    $      15,647.65    90%   $     1,564.76   $    14,082.88   Allowed
  8   UNSECURED   Gale Contractor Services                            $      11,535.00   $    11,535.00   $   -   $    11,535.00          12.04%    $       1,388.43    90%   $       138.84   $     1,249.59   Allowed
  9   UNSECURED   Bonita Cleaning Service                             $      13,996.13   $    13,996.13   $   -   $    13,996.13          12.04%    $       1,684.67    90%   $       168.47   $     1,516.20   Allowed
 10   UNSECURED   Echo Global Logistics                               $       8,400.00   $     8,400.00   $   -   $     8,400.00          12.04%    $       1,011.08    90%   $       101.11   $       909.97   Allowed
 11   UNSECURED   Norco                                               $       2,174.92   $     2,174.92   $   -   $     2,174.92          12.04%    $         261.79    90%   $        26.18   $       235.61   Allowed
 12   UNSECURED   Samuel, Son & Co, Inc.                              $      63,355.43   $    63,355.43   $   -   $    63,355.43          12.04%    $       7,625.87    90%   $       762.59   $     6,863.29   Allowed
 14   UNSECURED   HYG Financial Services, Inc                         $     128,543.82   $   128,543.82   $   -   $   128,543.82          12.04%    $      15,472.37    90%   $     1,547.24   $    13,925.14   Allowed
 15   UNSECURED   Western States Equipment Company                    $         314.35   $       314.35   $   -   $       314.35          12.04%    $          37.84    90%   $         3.78   $        34.05   Allowed
 16   UNSECURED   Industrial Distribution Acuisition Sub, LLC         $       1,159.71   $     1,159.71   $   -   $     1,159.71          12.04%    $         139.59    90%   $        13.96   $       125.63   Allowed
 17   UNSECURED   American Safety & First Aid                         $       3,034.25   $     3,034.25   $   -   $     3,034.25          12.04%    $         365.22    90%   $        36.52   $       328.70   Allowed
 18   UNSECURED   ABF Freight Systems, Inc.                           $       3,958.39   $     3,958.39   $   -   $     3,958.39          12.04%    $         476.46    90%   $        47.65   $       428.81   Allowed
 19   UNSECURED   Uline Shipping Supplies                             $         212.82   $       212.82   $   -   $       212.82          12.04%    $          25.62    90%   $         2.56   $        23.05   Allowed
 20   UNSECURED   Cummins Inc                                         $         998.68   $       998.68   $   -   $       998.68          12.04%    $         120.21    90%   $        12.02   $       108.19   Allowed
 21   UNSECURED   Stanz Food Service, Inc.                            $          74.75   $        74.75   $   -   $        74.75          12.04%    $           9.00    90%   $         0.90   $         8.10   Allowed
 22   UNSECURED   Tennessee American Water                            $         331.80   $       331.80   $   -   $       331.80          12.04%    $          39.94    90%   $         3.99   $        35.94   Allowed
 23   UNSECURED   CSI Heavy Haul                                      $      23,167.50   $          -     $   -   $          -            12.04%    $            -      90%   $          -     $          -     Withdrawn
 24   UNSECURED   Airgas USA, LLC                                     $      18,975.20   $    18,975.20   $   -   $    18,975.20          12.04%    $       2,283.98    90%   $       228.40   $     2,055.58   Allowed
 25   UNSECURED   Oil Service, Inc                                    $       4,235.76   $          -     $   -   $          -            12.04%    $            -      90%   $          -     $          -     Withdrawn
 26   UNSECURED   Cleaveland Price Inc                                $      57,982.00   $    57,982.00   $   -   $    57,982.00          12.04%    $       6,979.09    90%   $       697.91   $     6,281.18   Allowed
 27   UNSECURED   Landstar Inway                                      $     127,680.93   $   127,680.93   $   -   $   127,680.93          12.04%    $      15,368.51    90%   $     1,536.85   $    13,831.66   Allowed
28a   UNSECURED   All-Phase Electric Supply                           $     172,897.09   $   172,897.09   $   -   $   172,897.09          12.04%    $      20,811.02    90%   $     2,081.10   $    18,729.92   Allowed
 29   UNSECURED   Morrison Brothers Company                           $       5,273.13   $     5,273.13   $   -   $     5,273.13          12.04%    $         634.71    90%   $        63.47   $       571.24   Allowed
 30   UNSECURED   Preferred Shipping Inc                              $       1,408.76   $     1,408.76   $   -   $     1,408.76          12.04%    $         169.57    90%   $        16.96   $       152.61   Allowed
 31   UNSECURED   Clover Associates, Inc.                             $      39,575.00   $    39,575.00   $   -   $    39,575.00          12.04%    $       4,763.51    90%   $       476.35   $     4,287.15   Allowed
 32   UNSECURED   Phoenix Metals c/o Scott & Goldman                  $       9,191.79   $     9,191.79   $   -   $     9,191.79          12.04%    $       1,106.38    90%   $       110.64   $       995.75   Allowed
 33   UNSECURED   Panache Engineering                                 $       2,450.00   $     2,450.00   $   -   $     2,450.00          12.04%    $         294.90    90%   $        29.49   $       265.41   Allowed
 34   UNSECURED   WeldForce Solutions LLC                             $      95,903.00   $          -     $   -   $          -            12.04%    $            -      90%   $          -     $          -     Disallowed
 35   UNSECURED   I.B.E.W. Local No. 1392 Pension Fund                $   2,935,544.00               $0   $   -   $          -            12.04%    $            -      90%   $          -     $          -     Settled
 37   UNSECURED   Marks Family Trucking, LLC                          $      48,200.00   $    48,200.00   $   -   $    48,200.00          12.04%    $       5,801.67    90%   $       580.17   $     5,221.50   Allowed
 38   UNSECURED   Alpha Process Sales, Inc.                           $      31,740.45   $    31,740.45   $   -   $    31,740.45          12.04%    $       3,820.49    90%   $       382.05   $     3,438.44   Allowed
 39   UNSECURED   Alro Steel Corporation                              $      24,143.22   $    24,143.22   $   -   $    24,143.22          12.04%    $       2,906.04    90%   $       290.60   $     2,615.43   Allowed
 40   UNSECURED   Farwest Steel Corporation                           $      91,761.49   $    91,761.49   $   -   $    91,761.49          12.04%    $      11,045.01    90%   $     1,104.50   $     9,940.51   Allowed
41a   UNSECURED   Metro Fabricating, Inc.                             $      39,404.00   $    39,404.00   $   -   $    39,404.00          12.04%    $       4,742.92    90%   $       474.29   $     4,268.63   Allowed
 42   UNSECURED   Idaho Power Company                                 $         506.88   $       506.88   $   -   $       506.88          12.04%    $          61.01    90%   $         6.10   $        54.91   Allowed
 43   UNSECURED   Barton Mines, LLC                                   $      10,727.20   $    10,727.20   $   -   $    10,727.20          12.04%    $       1,291.20    90%   $       129.12   $     1,162.08   Allowed
 44   UNSECURED   Cedar Glade LP [From O’Neal Steel; ECF No. 472]     $     315,782.25   $   315,782.25   $   -   $   315,782.25          12.04%    $      38,009.61    90%   $     3,800.96   $    34,208.65   Allowed
 45   UNSECURED   UniFirst Corporation                                $      22,039.93   $    22,039.93   $   -   $    22,039.93          12.04%    $       2,652.87    90%   $       265.29   $     2,387.58   Allowed
 46   UNSECURED   Tour Ice of Ontario                                 $         215.18   $       215.18   $   -   $       215.18          12.04%    $          25.90    90%   $         2.59   $        23.31   Allowed
 47   UNSECURED   Environmental Safety Products                       $       2,127.99   $     2,127.99   $   -   $     2,127.99          12.04%    $         256.14    90%   $        25.61   $       230.52   Allowed
 48   UNSECURED   Mainfreight, Inc.                                   $      97,738.77   $    97,738.77   $   -   $    97,738.77          12.04%    $      11,764.48    90%   $     1,176.45   $    10,588.03   Allowed
 49   UNSECURED   Safety-Kleen/ Clean Harbors                         $       4,917.84   $          -     $   -   $          -            12.04%    $            -      90%   $          -     $          -     Withdrawn
 50   UNSECURED   Catepillar Financial Services Corp.                 $     103,778.68   $   103,778.68   $   -   $   103,778.68          12.04%    $      12,491.48    90%   $     1,249.15   $    11,242.33   Allowed
 51   UNSECURED   American Express Travel Related Services Company,   $      87,730.36   $    87,730.36   $   -   $    87,730.36          12.04%    $      10,559.80    90%   $     1,055.98   $     9,503.82   Allowed
                                              Case 18-33815 Document 533-2 Filed in TXSB on 06/24/21 Page 3 of 4


  52   UNSECURED   United Rentals, Inc.                                 $     16,371.74 $      16,371.74   $   -   $    16,371.74   12.04%   $     1,970.61   90%   $       197.06   $     1,773.55   Allowed
  54   UNSECURED   Russell Products Inc.                                $      9,058.21 $       9,058.21   $   -   $     9,058.21   12.04%   $     1,090.31   90%   $       109.03   $       981.27   Allowed
  55   UNSECURED   Builders Firstsource                                 $      2,107.40 $       2,107.40   $   -   $     2,107.40   12.04%   $       253.66   90%   $        25.37   $       228.29   Allowed
  56   UNSECURED   FedEx Corporate Services Inc.                        $      1,582.22 $       1,582.22   $   -   $     1,582.22   12.04%   $       190.45   90%   $        19.04   $       171.40   Allowed
  57   UNSECURED   Foam Kote, Inc.                                      $     83,455.57 $      64,198.57   $   -   $    64,198.57   12.04%   $     7,727.36   90%   $       772.74   $     6,954.62   Allowed
  60   UNSECURED   Airgas USA, LLC                                      $     16,387.95 $      16,387.95   $   -   $    16,387.95   12.04%   $     1,972.56   90%   $       197.26   $     1,775.30   Allowed
  62   UNSECURED   Martell Electric, LLC                                $    133,076.81 $     133,076.81   $   -   $   133,076.81   12.04%   $    16,017.99   90%   $     1,601.80   $    14,416.19   Allowed
  63   UNSECURED   Dave & Tom of Idaho, LLC                             $    395,961.64 $      78,000.00   $   -   $    78,000.00   12.04%   $     9,388.59   90%   $       938.86   $     8,449.73   Allowed
 64a   UNSECURED   TN Dept of Labor - BUI                               $         30.00 $          30.00   $   -   $        30.00   12.04%   $         3.61   90%   $         0.36   $         3.25   Allowed
  66   UNSECURED   Fastenal Company                                     $    183,328.99 $     183,328.99   $   -   $   183,328.99   12.04%   $    22,066.67   90%   $     2,206.67   $    19,860.01   Allowed
  67   UNSECURED   Progressive Engineering, Inc.                        $    285,503.69 $     285,503.69   $   -   $   285,503.69   12.04%   $    34,365.09   90%   $     3,436.51   $    30,928.58   Allowed
  68   UNSECURED   PEI Engineering Services, Inc.                       $        201.00 $         201.00   $   -   $       201.00   12.04%   $        24.19   90%   $         2.42   $        21.77   Allowed
  69   UNSECURED   O'Neal Flat Rolled Metals                            $    124,903.67 $     116,550.30   $   -   $   116,550.30   12.04%   $    14,028.76   90%   $     1,402.88   $    12,625.88   Allowed
  70   UNSECURED   CenterPoint Energy Services                          $      2,712.50 $       2,712.50   $   -   $     2,712.50   12.04%   $       326.49   90%   $        32.65   $       293.84   Allowed
  71   UNSECURED   GreatAmerica Financial Services Corporation          $     39,270.22 $      39,270.22   $   -   $    39,270.22   12.04%   $     4,726.82   90%   $       472.68   $     4,254.14   Allowed
  72   UNSECURED   G&H Diversified Mfg., L.P.                           $    177,756.00 $     177,756.00   $   -   $   177,756.00   12.04%   $    21,395.87   90%   $     2,139.59   $    19,256.29   Allowed
 76a   UNSECURED   Anixter Inc.                                         $     36,164.99 $      36,164.99   $   -   $    36,164.99   12.04%   $     4,353.05   90%   $       435.31   $     3,917.75   Allowed
  77   UNSECURED   Toyota Industries Commercial Finance, Inc.           $    155,800.98 $     155,800.98   $   -   $   155,800.98   12.04%   $    18,753.22   90%   $     1,875.32   $    16,877.90   Allowed
  78   UNSECURED   MEITEC, Inc.                                         $ 2,122,998.79 $    2,122,998.79   $   -   $ 2,122,998.79   12.04%   $   255,538.00   90%   $    25,553.80   $   229,984.20   Allowed
  80   UNSECURED   Action Glass Co, Inc.                                $      1,733.64 $       1,733.64   $   -   $     1,733.64   12.04%   $       208.67   90%   $        20.87   $       187.81   Allowed
  81   UNSECURED   Indiana Bell Telephone Company, Incorporated         $        642.05 $         642.05   $   -   $       642.05   12.04%   $        77.28   90%   $         7.73   $        69.55   Allowed
  82   UNSECURED   JSW Properties, LLC                                  $    293,000.00 $     293,000.00   $   -   $   293,000.00   12.04%   $    35,267.39   90%   $     3,526.74   $    31,740.65   Allowed
  83   UNSECURED   TDS Door Company                                     $     81,133.45 $      81,133.45   $   -   $    81,133.45   12.04%   $     9,765.75   90%   $       976.58   $     8,789.18   Allowed
  84   UNSECURED   Tri-State Electrical Contractors, LLC                $    375,347.04 $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disallowed
  85   UNSECURED   WELLS FARGO VENDOR FINANCIAL SERVICES LLC            $      9,831.32 $       9,831.32   $   -   $     9,831.32   12.04%   $     1,183.36   90%   $       118.34   $     1,065.03   Allowed
  86   UNSECURED   Safety-Kleen/ Clean Harbors                          $      4,917.84 $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Withdrawn
  87   UNSECURED   Safety-Kleen/ Clean Harbors                          $     22,815.28 $      22,815.28   $   -   $    22,815.28   12.04%   $     2,746.20   90%   $       274.62   $     2,471.58   Withdrawn
  88   UNSECURED   Eaton Corporation                                    $ 2,322,011.40 $             -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disallowed
  89   UNSECURED   ZOLMAN TIRE, INC                                     $      8,801.56 $       8,801.56   $   -   $     8,801.56   12.04%   $     1,059.41   90%   $       105.94   $       953.47   Allowed
  90   UNSECURED   Mitsubishi Hitachi Power Systems Canada LTD          $           -   $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disallowed
  91   UNSECURED   DeFelsko Corporation                                 $      1,375.00 $       1,375.00   $   -   $     1,375.00   12.04%   $       165.50   90%   $        16.55   $       148.95   Allowed
  92   UNSECURED   Mitsubishi Hitachi Power Systems Canada LTD          $           -   $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disallowed
  93   UNSECURED   Mitsubishi Hitachi Power Systems Canada LTD          $           -   $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disallowed
  94   UNSECURED   Westchester Fire Insurance Company                   $    297,921.15 $            -     $   -   $          -     12.04%   $          -      0%   $          -     $          -     Withdrawn
  95   UNSECURED   Marvair and Industrial Climate Engineering, divisi   $    281,607.50 $     281,607.50   $   -   $   281,607.50   12.04%   $    33,896.12   90%   $     3,389.61   $    30,506.51   Allowed
  96   UNSECURED   GP South LLC                                         $    186,665.89 $     186,665.89   $   -   $   186,665.89   12.04%   $    22,468.33    0%   $    22,468.33   $          -     Disputed
  97   UNSECURED   ABB, Inc.                                            $    525,956.00 $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disallowed
  98   UNSECURED   Industrial Connections and Solutions, LLC            $           -   $     104,000.00   $   -   $   104,000.00   12.04%   $    12,518.12   90%   $     1,251.81   $    11,266.31   Allowed
 99a   UNSECURED   Cummins Inc.                                         $      6,144.82 $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Satisfied
 100   UNSECURED   Mitsubishi Electric US, Inc.                         $    153,610.64 $     153,610.64   $   -   $   153,610.64   12.04%   $    18,489.58   90%   $     1,848.96   $    16,640.62   Allowed
 101   UNSECURED   Williams Industrial Services Group Inc.              $ 24,802,801.61 $   7,704,132.83   $   -   $ 7,704,132.83   12.04%   $   927,319.73   90%   $    92,731.97   $   834,587.75   Allowed
 102   UNSECURED   Williams Industrial Services Group LLC               $    952,519.25 $     295,867.17   $   -   $   295,867.17   12.04%   $    35,612.50   90%   $     3,561.25   $    32,051.25   Allowed
 103   UNSECURED   PRIMAX TECHNOLOGIES INC                              $      4,062.25 $       4,062.25   $   -   $     4,062.25   12.04%   $       488.96   90%   $        48.90   $       440.06   Allowed
104a   UNSECURED   Crawford Electric Supply Co., Inc.                   $    585,553.34 $     585,553.34   $   -   $   585,553.34   12.04%   $    70,481.02    0%   $    70,481.02   $          -     Disputed
 105   UNSECURED   Snow Evitt Partnership                               $    133,986.60 $     133,986.60   $   -   $   133,986.60   12.04%   $    16,127.50   90%   $     1,612.75   $    14,514.75   Allowed
 106   UNSECURED   Ramboll US Corporation                               $      2,445.00 $       2,445.00   $   -   $     2,445.00   12.04%   $       294.30   90%   $        29.43   $       264.87   Allowed
 107   UNSECURED   Lennon Crane and Equipment Company, Inc.             $     40,406.58 $      40,406.58   $   -   $    40,406.58   12.04%   $     4,863.60   90%   $       486.36   $     4,377.24   Allowed
 108   UNSECURED   Lennon Crane and Equipment Company, Inc.             $     52,250.00 $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Withdrawn
 109   UNSECURED   Onsite Services                                      $      8,617.47 $       8,617.47   $   -   $     8,617.47   12.04%   $     1,037.25   90%   $       103.73   $       933.53   Allowed
 110   UNSECURED   Airgas USA LLC                                       $      3,269.77 $       3,269.77   $   -   $     3,269.77   12.04%   $       393.57   90%   $        39.36   $       354.21   Allowed
 111   UNSECURED   Miner, LTD                                           $      6,118.41 $       6,118.41   $   -   $     6,118.41   12.04%   $       736.45   90%   $        73.65   $       662.81   Allowed
 112   UNSECURED   Trans-United, Inc                                    $     60,117.00 $      60,117.00   $   -   $    60,117.00   12.04%   $     7,236.07   90%   $       723.61   $     6,512.47   Allowed
 113   UNSECURED   Industrial Metal Fab, Inc.                           $     94,516.93 $      94,516.93   $   -   $    94,516.93   12.04%   $    11,376.67   90%   $     1,137.67   $    10,239.01   Allowed
 115   UNSECURED   Siemens Energy, Inc.                                 $ 5,500,000.00 $    5,500,000.00   $   -   $ 5,500,000.00   12.04%   $   662,015.91    0%   $   662,015.91   $          -     Disputed
 116   UNSECURED   Siemens Industry, Inc.                               $           -   $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disputed
 117   UNSECURED   Siemens Industry, Inc.                               $           -   $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disputed
 118   UNSECURED   Siemens Industry, Inc.                               $           -   $            -     $   -   $          -     12.04%   $          -     90%   $          -     $          -     Disputed
                                             Case 18-33815 Document 533-2 Filed in TXSB on 06/24/21 Page 4 of 4


119   UNSECURED     Siemens Industry, Inc.                            $          -     $            -      $   -   $            -            12.04%   $           -      90%   $        -     $          -     Disputed
120   UNSECURED     Siemens Industry, Inc.                            $          -     $            -      $   -   $            -            12.04%   $           -      90%   $        -     $          -     Disputed
121   UNSECURED     Siemens Canada Limited                            $          -     $            -      $   -   $            -            12.04%   $           -      90%   $        -     $          -     Disputed
122   UNSECURED     MC Supply & Service Inc.                          $    11,253.40   $      11,253.40    $   -   $      11,253.40          12.04%   $      1,354.53    90%   $     135.45   $     1,219.08   Allowed
123   UNSECURED     Mid-States Bolt & Screw Co., Inc.                 $    14,579.28   $      14,579.28    $   -   $      14,579.28          12.04%   $      1,754.86    90%   $     175.49   $     1,579.37   Allowed
124   UNSECURED     Illinois Department of Revenue                    $       194.30   $         194.30    $   -   $         194.30          12.04%   $         23.39    90%   $       2.34   $        21.05   Allowed
125   UNSECURED     Engrave Images Inc.                               $     2,275.50   $       2,275.50    $   -   $       2,275.50          12.04%   $        273.89    90%   $      27.39   $       246.50   Allowed
126   UNSECURED     Jones Gledhill Fuhrman Gourley, P. A.             $    14,746.16   $      14,746.16    $   -   $      14,746.16          12.04%   $      1,774.94    90%   $     177.49   $     1,597.45   Allowed
127   UNSECURED     Mitsubishi Hitachi Power Systems Americas, Inc.   $          -     $     545,000.00    $   -   $     545,000.00          12.04%   $     65,599.76    90%   $   6,559.98   $    59,039.78   Allowed
128   UNSECURED     Clemtex II                                        $    11,712.41   $      11,712.41    $   -   $      11,712.41          12.04%   $      1,409.78    90%   $     140.98   $     1,268.80   Allowed
129   UNSECURED     City of South Bend Dept of Law                    $     1,174.43   $       1,174.43    $   -   $       1,174.43          12.04%   $        141.36    90%   $      14.14   $       127.23   Allowed
130   UNSECURED     Tacoma Screw Products Inc                         $       976.25   $         976.25    $   -   $         976.25          12.04%   $        117.51    90%   $      11.75   $       105.76   Allowed

                                                                                       $   21,546,580.30               Total Unsecured Distributions $    2,593,487.08                        $ 1,654,669.64

                                                                                                                                      Math Check      $           -                           $   938,817.44

135 SUBORDINATED Hain Capital Holdigns LLC (from United Coating Techn $   137,345.44 $       137,345.44 $      -   $     137,345.44           0.00% $             -      0% $          -      $          -     Allowed
13a SUBORDINATED Internal Revenue Service                             $     3,957.40 $         3,957.40 $      -   $       3,957.40           0.00% $             -      0% $          -      $          -     Disputed
36a SUBORDINATED Indiana Department of Revenue                        $    26,807.19 $        26,807.19 $      -   $      26,807.19           0.00% $             -      0% $          -      $          -     Disputed
                                                                                     $       168,110.03
                                                                                                                   Total Subord. Distributions        $           -

                                                                                                                   Hypotetical Pro Rata Distribute    $     20,234.82
